Citation Nr: 0209729	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-14 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of frostbite.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the veteran's claim for an 
increased rating for service-connected residuals of frozen 
feet.

Procedural history

The veteran had active service from October 1942 to December 
1945.  He was awarded the Purple Heart Medal and the Silver 
Star Medal.

The veteran was awarded service connection for residuals of 
frostbite in a March 1947 rating decision and was awarded a 
10 percent disability rating.  In a May 1949 rating decision, 
the veteran's disability rating was reduced to 
noncompensable.  

In April 1999, the veteran filed for an increase in his 
disability rating, and in a February 2000 rating decision, 
the RO continued the noncompensable rating.  The veteran 
disagreed with the February 2000 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of a the veteran's substantive appeal (VA 
Form 9) in July 2000.


FINDING OF FACT

The veteran's frostbite residuals are manifested by pain and 
osteoarthritis.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for frostbite 
residuals have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a compensable 
disability rating for his service-connected frostbite 
residuals.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by the February 2000 rating 
decision, and by the June 2000 statement of the case (SOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran underwent a VA examination in 
December 1999, the results of which are reported below.  The 
veteran identified records from R.V.O., M.D. in April 1999.  
The RO notified the veteran that it would attempt to obtain 
the records, and requested them in August 1999.  These 
records were obtained in August 1999.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

The veteran has specifically contended in his July 2000 
substantive appeal that his December 1999 VA examination was 
inadequate.  He pointed to alleged inconsistencies in the 
examination report, and he generally disagreed with the 
findings of the examiner.  However, the Board finds that the 
examination report reflects a familiarity with and discussion 
of the veteran's clinical history and present complaints, and 
that a full range of diagnostic tests was conducted.  
Further, the examiner made findings that were pertinent to 
the criteria under the diagnostic code used to evaluate the 
veteran.  The Board can find nothing to indicate that the 
examination was cursory or that the examiner did not give 
adequate attention to the veteran's complaints.  That the 
examiner's findings do not support the veteran's complaints 
is not a reason to find the examination inadequate.  
Moreover, as a  person without medical training, the veteran 
is not competent to comment on matters requiring medical 
expertise, such as the adequacy of a medical examination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board rejects the veteran's contention and 
the implied request that another examination be scheduled.  
See also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . 
. "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has not indicated a desire for a 
personal hearing.  He and his representative have presented 
written statements, all of which have been considered by the 
RO and are of record for Board consideration.  In June 2002, 
his representative submitted written argument directly to the 
Board, which is also of record and which has been considered.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 


Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Specific schedular criteria

Under the rating criteria for evaluation of residuals of cold 
injuries, as effective in January 1998, when there are cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts, then a 20 percent disability evaluation is 
warranted.  When there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, then a 30 
percent disability evaluation is warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2001).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2001).

Analysis

The veteran seeks an increased disability rating for his 
service-connected residuals of frozen feet, which are 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7122 [cold injury 
residuals].  His representative, in an informal hearing 
presentation submitted to the Board in June 2002, has 
suggested that a "10 percent rating can be assigned under 
Diagnostic Code 7122 for [the veteran's] frozen feet 
residuals . . . because he  
does meet the minimum requirements for that rating."

(i.)  Preliminary matter

The Board notes that the regulations dealing with 
cardiovascular disorders, including cold injury residuals, 
were amended effective January 12, 1998.  Because  the 
veteran's claim for an increased disability rating was filed 
after that date, only the current version of the regulations 
and rating schedule will be applied.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply]. 

(ii.)  Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The RO has rated the veteran's service-connected frostbite 
residuals under Diagnostic Code 7122 [cold injury residuals].  
That diagnostic code specifically pertains to injuries such 
as this.  The veteran as quoted above agrees with the use of 
this diagnostic code.

(iii.)  Schedular rating 

As discussed above, a noncompensable rating is currently 
assigned under Diagnostic Code 7122.   In order for a 10 
percent rating to be assigned under Diagnostic Code 7122, the 
evidence must show symptoms such as arthralgia or other pain, 
numbness or cold sensitivity.

The veteran has stated his contention that his feet suffer 
from soreness, aching, pain, stiffness, weakness, numbness 
and coldness to the touch. There is no indication that the 
veteran receives medical treatment for his service-connected 
frozen feet.  The only medical evidence submitted reflecting 
the veteran's condition for the period on appeal is a 
December 1999 VA examination.  The examination report 
reflects complaints of pain when walking.  Objective findings 
showed no pain, weakness, stiffness, swelling, heat, redness 
or fatigue.  There is no evidence of numbness.  Soft touch 
and pinprick of the legs was found to be normal.  The veteran 
did not complain of cold sensitivity, although he stated that 
his feet were cold to the touch.  There was no evidence of 
edema, hair loss or atrophy of the feet.  The examiner stated 
that there was some lack of endurance with walking, although 
the examiner did not specifically ascribe this to the 
service-connected frozen feet.  

The Board notes that the veteran has consistently complained 
of pain and soreness in his feet dating back to his original 
claim for service connection in 1945.  In a March 1949 VA 
examination, the veteran stated that his feet wore sore and 
tender all the time.  Given the history of the veteran's 
injury and with acknowledgment that complaints of pain and 
soreness do not readily lend themselves to objective 
verification, the Board finds the veteran's complaint of pain 
credible and consistent with his injury, and in light of the 
Board's duty to afford the veteran the benefit of the doubt 
when there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, to that extent, his complaint is conceded.  The 
schedular requirements for a 10 percent disability rating 
under Diagnostic Code 7122 have therefore been met.

The Board must now examine the criteria for rating levels 
above 10 percent to determine whether the veteran may be 
entitled to a higher rating.

To warrant a 20 percent rating, the evidence must show that 
the veteran has one of the criteria for a 10 percent rating 
(arthralgia or other pain, numbness, cold sensitivity), plus 
there must also be a showing of either tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities, to include 
osteoporosis, subarticular punched out lesions or 
osteoarthritis.  

X-rays from the December 1999 VA examination reveal 
osteoarthritic changes in the knees and feet, including 
bilateral heel spurs.  [The Board observes in passing that 
service connection was granted in March 1947 for chronic 
arthritis of both knees.]  The examiner's impressions 
included residuals of frozen feet as well as osteoarthritic 
changes in the feet.

The schedular criteria for a 20 percent disability rating in 
effect call for symptoms from two groups of symptoms.  In 
this case, there is indeed one symptom from each group, 
namely pain and osteoarthritis.  The Board observes that 
there is no medical evidence which associates the recently 
identified osteoarthritis of both feet with any cause other 
than the residuals of frozen feet.  The Board finds therefore 
that the evidence supports an award of a 20 percent rating 
under Diagnostic Code 7122 in that the schedular criteria 
have been met.  

To warrant a 30 percent rating, the evidence must show that 
the veteran has one of the criteria for a 10 percent rating, 
plus there must also be a showing of two or more of the 
additional symptoms listed for a 20 percent rating (tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities, such as 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  

Here, no evidence has been presented to show tissue loss, 
nail abnormalities, color changes, hyperhidrosis, 
osteoporosis, or subarticular punched out lesions.  In regard 
to locally impaired sensation, the Board notes that the 
December 1999 VA examiner found soft touch and pinprick of 
the legs to be normal.  Therefore, because as the veteran has 
shown the criteria for a 10 percent evaluation, and has shown 
one but not two of the additional criteria listed for higher 
ratings, the Board concludes that entitlement to a 30 percent 
rating has not been shown.

In summary, as the criteria for a 20 percent rating under 
Diagnostic Code 7122 for the veteran's frostbite residuals 
have been met, but entitlement to a rating above 20 percent 
has not been shown, the veteran's appeal for entitlement to a 
higher (compensable) rating will be granted, and a 20 percent 
rating awarded.





CONTINUED ON NEXT PAGE


ORDER

A 20 percent rating for frostbite residuals is granted, 
subject to the law and regulations governing awards of 
monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

